Case 5:19-cv-01946-DMG-SP Document 30 Filed 11/10/20 Page 1 of 2 Page ID #:197



  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
      CHRISTIAN VIZCARRA, on behalf         Case No.: ED CV 19-1946-DMG (SPx)
 10   of himself and others similarly
      situated,                             ORDER APPROVING DISMISSAL
 11                                         OF ACTION WITHOUT
                         Plaintiff,         PREJUDICE [29]
 12
                    v.
 13
      CHAMPION HOME BUILDERS,
 14   INC., formerly known as SKYLINE
      HOMES, INC., a Delaware
 15   Corporation; and DOES 1 through 50,
      inclusive,
 16
                         Defendants
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 5:19-cv-01946-DMG-SP Document 30 Filed 11/10/20 Page 2 of 2 Page ID #:198



  1         Pursuant to the parties’ stipulation [Doc. # 29], and good cause appearing,
  2         IT IS HEREBY ORDERED that the Court’s November 9, 2020 Order for
  3   Dismissal of Action complaint is VACATED.
  4         IT IS FURTHER ORDERED that the above-captioned action is dismissed
  5   in its entirety without prejudice.
  6
  7   DATED: November 10, 2020              ________________________________
                                            DOLLY M. GEE
  8                                         UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
